

LICENSE AGREEMENT


This license agreement ("Agreement") specifies the terms and conditions upon
which Phlebotics, Inc., a Delaware corporation having an address of 111 Lorene
Place, West Lafayette, IN 47906 ("Licensee"), agrees to license from
Bioanalytical Systems, Inc. ("BASi"), an Indiana corporation having an address
of 2701 Kent Avenue, West Lafayette, IN 47906, certain patent rights and other
rights owned by BASi. This Agreement shall be effective on this 28th day of
September, 2007 (the "Effective Date").
 
1.  DEFINITIONS As used in this Agreement, the following terms shall have the
meaning stated in this Section 1:
 
a.  "Field" shall mean all human applications.
 
b.  "Improvements" shall mean any and all developments, modifications,
discoveries, inventions, or improvements to the Licensed IP.
 
c.  "Know-How" shall mean the trade secrets, know-how, manufacturing processes,
clinical strategies, product specifications, software modules, scientific data,
clinical trial data, market analyses, formulae, designs (including circuits and
subassembly designs), training manuals, and other non-public information
existing as of the Effective Date of this Agreement, that are in the possession
of BASi, and that relate to the design, development, and manufacture of the
Licensed IP.
 
d.  "Licensed IP" shall mean the Licensed Patents and Know-How.
 
e.  "Licensed Patents" shall mean any patent, divisional, continuation,
continuation-in-part, and registration, including any foreign counterparts,
issuing from: (1) U.S. Application Serial No. 10/914,733, filed August 9. 2004,
entitled "Portable Sampling or Testing Device and Method for Pharmacokinetics
and Physiology Studies", having a priority date of August 9, 2004, and published
on May 18, 2006; and (2) U.S. Application Serial No. 10/612,484, filed July 2,
2003, entitled "Device and Method for Drug Delivery to Animals", having a
priority date of July 3, 2002, and published on March 18, 2004.
 
f.  "Licensed Product(s)" shall mean any and all products (i) covered by any
Valid Claim of the Licensed Patents and/or (ii) incorporating any of the
Know-How.
 
g.  "Territory" shall mean worldwide.
 
h.  "Valid Claim" shall mean a claim in any issued and unexpired Licensed Patent
which has not been held unenforceable, unpatentable or invalid by a decision of
a court or other governmental agency of competent jurisdiction, unappealable or
unappealed within the time allowed for appeal, and which has not been abandoned,
disclaimed or admitted to be invalid or unenforceable through reissue,
disclaimer or otherwise.
 
2.  LICENSE AND SUBLICENSE RIGHTS; IMPROVEMENTS
 
a.  Subject to the terms and conditions hereof, BASi hereby grants to Licensee
an exclusive license under the Licensed IP to develop, make, have made, use,
sell and offer for sale the Licensed Product(s) in the Territory for use in the
Field. For purposes of clarification, Licensee is granted no rights under the
Licensed IP outside of the Field; provided, however, that Licensee shall be
permitted to use the Licensed IP with animals solely in connection with
pre-clinical trials conducted for the purpose of obtaining regulatory approvals
for the Licensed Products. For purposes of clarification, Licensee does not
receive any other intellectual property of BASi, including but not limited
trademarks of BASi, such as the CULEX, EMPIS, EMPIS (and Design), and FLEABOT
trademarks.
 
b.  Licensee shall have the right to sublicense the rights granted under Section
2a. above to any of its affiliates and/or any third parties; provided, however,
that Licensee shall give BASi at least 30 days' prior written notice of the
proposed terms of any sublicense and shall discuss in good faith any concerns
that BASi may have with such sublicense. Licensee shall remain liable for
royalty payments resulting from Net Sales by any sublicensee pursuant to Section
4. Each sublicense shall have confidentiality provisions at least as restrictive
as those contained in this Agreement, and shall specify that BASi has no
liability under the sublicense agreement. Licensee shall provide BASi with
complete copies of all sublicense agreements promptly following execution
thereof. Licensee shall be responsible for the acts and omissions of the
sublicensee, and shall indemnify, defend, and hold harmless BASI and its
affiliates, and their respective directors, officers, employees, and agents from
and against all damages, losses, liabilities, costs, expenses, claims, demands,
suits, penalties and judgments as well as administrative and judicial orders,
including reasonable counsel fees and expenses incurred, assessed or sustained
by or against the same with respect to, resulting from or arising out of the
sublicense between Licensee and the sublicensee.
 
-1-

--------------------------------------------------------------------------------


 
c.  Any Improvements that are conceived or developed by a party after the
Effective Date shall be owned exclusively by such party. BASi shall have a right
of first negotiation with respect to Licensee's patented Improvements pursuant
to Section 8c. herein. Effective upon the date of the expiration or termination
of this Agreement, Licensee hereby grants to BASi a royalty-free, worldwide,
non-exclusive license (with the right to sublicense) under any Improvements
owned by Licensee that are not covered under any issued patent as of such date
for use outside of the Field.
 
3.  PATENT PROSECUTION
 
a.  BASi shall be responsible for and control the prosecution and maintenance of
all U.S. and foreign patents and patent applications included in the Licensed
IP.
 
b.  Licensee shall reimburse BASi for fifty percent (50%) of BASi's reasonable
costs and fees (including all attorneys' fees and costs, patent office fees,
fees and costs incurred by foreign attorneys at the request of BASi) incurred by
BASi after the Effective Date in fulfilling its obligations under Section 3.a
hereof.
 
c.  BASi will promptly notify Licensee in the event of a decision to abandon any
U.S. or foreign patent or patent application included in the Licensed IP, and,
if BASi is notified in writing by Licensee within thirty (30) days of such
notice by BASi that Licensee wishes to continue such prosecution or maintenance,
BASi shall assign such patent or patent application to Licensee and Licensee may
proceed to control the prosecution and/or maintenance of such patent or patent
application.
 
d.  Licensee shall, at no cost to BASi, cooperate with BASi in the prosecution
of the License Patents, including but not limited to causing any employee of
Licensee who may be an inventor of the Licensed Patents to be available to BASi
in support of such prosecution.
 
e.  Licensee shall provide BASi with prompt written notice of the development of
any patented Improvements to the Licensed IP.
 
4.  ROYALTY PAYMENTS
 
a.  Licensee shall pay to BASi a royalty on the sales of Licensed Products by
Licensee or by any sublicensee as follows:
 
(i)  With respect to any Licensed Product covered by one or more Valid Claims
under a Licensed Patent, Licensee shall pay to BASi a royalty equal to five
percent (5%) of Net Sales of such Licensed Product. Licensee's obligation to pay
royalties under this Section 4a.i. with respect to any Licensed Product in any
given country shall expire upon the expiration in such country of the
last-to-expire Licensed Patent with a Valid Claim.
 
(ii)  With respect to any Licensed Product that incorporates Know-How but is not
covered by a Valid Claim, Licensee shall pay to BASi a royalty equal to five
(5%) of Net Sales of such Licensed Product. Licensee's obligation to pay
royalties under this Section 4a.ii. shall expire seven (7) years from the first
commercial sale of any Licensed Product in the United States.
 
b.  As used herein, "Net Sales" shall mean the total gross revenues received by
Licensee, or the sublicensee, as applicable, for the sale of Licensed Products,
less any deductions (to the extent and only to the extent that such deductions
are separately and customarily stated on the invoice) for cash or credit
discounts, credits or allowances for product returns, refunds, rebates,
commissions paid to sales personnel, taxes or shipping or transportation
charges.
 
-2-

--------------------------------------------------------------------------------


 
c.  Royalties shall be payable on a quarterly basis contemporaneously with the
delivery of the reports required under Section 6a. below.
 
d.  If a Licensed Product is sold by a sublicensee to Licensee, no periodic
payment shall be required until the Licensed Product is sold by Licensee, and at
that time the periodic payment shall be computed according to Sections 4a.i. or
4b.ii. herein.
 
e.  In the event Licensee enters into a royalty-bearing license agreement with a
third party (or third parties) as permitted hereunder (1) due to an infringement
claim by such third party with respect to a Licensed Product, or (2) based on
the good faith opinion of Licensee that an infringement against a third party's
patents may occur without such a license, then the royalty payable to BASi
pursuant to Section 4a. shall be reduced by fifty percent (50%).
 
 
5.  MAINTENANCE FEES; SUBLICENSE FEES 
 
a.  Licensee shall pay to BASi a license maintenance fee equal to $20,000 per
year beginning on January 1, 2010, and on each subsequent anniversary thereof
during the term of this Agreement. 
 
b.  In the event that Licensee receives from any sublicensee up front or
milestone fees or payments in consideration for a sublicense under the Licensed
Patents or Know-How ("Sublicense Fees"), and such Sublicense Fees are
non-refundable and are not credited against future royalty obligations under
such sublicense (e.g. pre-paid royalties), then Licensee shall pay to BASi an
amount determined as follows:
 
Date Sublicense Fees
Are Received by Licensee
Amount of Payment to BASi
Effective Date - October 1, 2010
50% of the Sublicense Fees
October 2, 2010 - October 1, 2012
25% of the Sublicense Fees
After October 1, 2012
10% of the Sublicense Fees

 
6.  REPORTS AND PAYMENT OF ROYALTY PAYMENTS
 
a.  Within thirty (30) days following the end of each calendar quarter,
commencing with the calendar quarter during which Licensee or any sublicensee
makes the first commercial sale of a Licensed Product, Licensee shall send to
BASi a report of the Licensed Product(s) sold by Licensee or its sublicensees in
the preceding calendar quarter, showing the respective descriptions, quantities,
net sales, and calculations of royalty payments as required by Section 4 above.
Any payment required under this paragraph shall be in the form of a check made
payable to BASi and shall be sent to BASi 's address specified above, or to such
other address as may be designated by BASi, or by electronic transfer to
accounts specified by BASi.
 
b.  Licensee shall maintain complete and accurate records of Licensed Product
sold, showing the respective descriptions, quantities, Net Sales, and
calculations of royalty payments due and payable thereon, for the three (3) year
period after the sale of such Licensed Product. BASi or its agent may, not more
than once per year, inspect and copy Licensee's records during reasonable
business hours for purposes of verifying the completeness and accuracy of all
reports to BASi. BASi shall provide fifteen (15) days advance notice of such
inspection. If any inspection indicates that a payment has been underpaid by
more than five percent (5%), Licensee shall upon BASi's request reimburse BASi
for BASi's reasonable cost of the inspection.
 
c.  Any and all amounts not timely paid to Licensee hereunder shall bear
interest at the rate of eight percent (8%) per annum, or the maximum amount
permitted by law, whichever is less.
 
-3-

--------------------------------------------------------------------------------


 
7.  TECHNOLOGY TRANSFER Within thirty (30) days of the Effective Date, BASi will
provide to Licensee copies of all documents and records that comprise Know-How.
In addition, during the first sixty (60) days of the term of this Agreement,
Licensee may schedule with BASi, through BASi's Executive Vice President or his
designee, meetings to permit for oral communications between BASi personnel
having knowledge of the Know-How and no more than two (2) representatives of
Licensee. Licensee shall reimburse BASi at a reasonable hourly rate for time
spent by BASi participants in excess of twenty (20) hours in the meetings
required under this Section 7.
 
8.  LICENSEE'S OBLIGATIONS AND WARRANTIES
 
a.  Licensee shall in good faith diligently use its commercially reasonable
efforts to develop, obtain government approvals for, and promote the sale of the
Licensed Products.
 
b.  Except as expressly permitted in Section 2a., Licensee represents and
warrants that it shall not make, have made, use, sell, or offer for sale any
product that embodies any of the Licensed IP for use outside the Field.
 
c.  Licensee shall provide BASi with prompt written notice of any patented
Improvements owned by Licensee. Such notice will also include an offer to BASi
to license the Improvements for uses outside the Field. BASi will have sixty
(60) days to consider and negotiate such a license. Licensee agrees that it will
not offer a license or assignment of the Improvements until the conclusion of
this sixty (60) day period. Licensee further agrees that, during the term of
this Agreement, Licensee shall not grant a license to any Improvements for use
outside of the Field to any direct competitor of BASi.
 
d.  Licensee agrees that it will not use or adopt any trademark for the Licensed
Products or any other product or service that is confusingly similar to the
trademarks or trade name of BASi; provided, however, that Licensee shall be
permitted to use and adopt trademarks and/or tradenames for "Phlebotics" and any
derivative thereof (e.g. "Phlebot").
 
e.  Licensee represents and warrants that it is a valid corporation existing
under the laws of the State of the State of Delaware; that it has the authority
to enter into this Agreement; and that it is not a party to any oral or written
agreement or understanding with any third party that is either inconsistent with
or will conflict with Licensee’s ability to fulfill its obligations under this
Agreement.
 
f.  Licensee represents and warrants that it will not provide any source code
for any computer programs included in the Licensed IP, or derivative works to
such programs, to any third party, and that such source code shall be considered
Confidential Information, as defined under this Agreement.
 
g.  Licensee represents and warrants that it and its sublicensees will not
challenge the validity or enforceability of any right in the Licensed IP.
 
9.  TERM This Agreement shall take effect as of the Effective Date and shall
continue until its expiration in accordance with this Section 9 or termination
in accordance with Section 10. This Agreement shall expire on a
country-by-country basis when Licensee has no further royalty payment
obligations with respect to a given country. At that time, the license granted
hereunder with respect to Know-How in the given country shall be deemed
perpetual and fully paid up.
 
10.  TERMINATION Notwithstanding any other provisions of this Agreement, and in
addition to all other legal remedies available to the parties, this Agreement
may be terminated by any one of the following circumstances:
 
a.  In the event that Licensee or BASi breaches any provision of this Agreement,
the one party may notify the other party thereof in writing. Following said
notice, if said breach remains uncorrected for a period of thirty (30) days
thereafter, then the one party may elect to terminate this Agreement by further
written notice to the other party.
 
-4-

--------------------------------------------------------------------------------


 
b.  BASi may terminate this Agreement by written notice to Licensee if Licensee
fails to (a) deliver to BASi a comprehensive business plan for the Licensed
Products within nine (9) months of the Effective Date; (b) raise a minimum of
two million dollars ($2,000,000.00) in funding (whether through the issuance of
equity or debt securities, receipt of grant funding or otherwise) within two (2)
years of the Effective Date; (c) complete a prototype Licensed Product within
three (3) years of the Effective Date; (d) submit to the applicable reviewing
body (an Institutional Review Board (IRB) or the U.S. Food and Drug
Administration (FDA)) an application for Investigational Device Exemption for a
Licensed Product within four (4) years of the Effective Date; or (e) submit a
510k application to the FDA for a Licensed Product within six (6) years of the
Effective Date. Licensee shall notify BASi in writing (the "Milestone Notice")
if it fails to meet any of the foregoing milestone deadlines. Licensee shall
deliver the Milestone Notice as soon as practicable, but no later than thirty
(30) days after the applicable milestone deadline. If Licensee fails to deliver
the Milestone Notice during such period, BASi shall have the right to terminate
this Agreement. In order to terminate this Agreement for Licensee's failure to
meet the milestones set forth above, BASi must deliver to Licensee a written
notice of termination within thirty (30) days of BASi's receipt of the Milestone
Notice.
 
c.  Licensee may terminate this Agreement at any time upon ninety (90) days
prior written notice to BASi; provided, however, that such termination will not
relieve Licensee for any payment obligation accruing prior to the date of
termination.
 
d.  This Agreement shall terminate automatically in the event that Licensee has
(a) commenced a voluntary proceeding under any insolvency law, (b) had an
involuntary proceeding commenced against it under any insolvency law which has
continued undismissed or unstayed for sixty (60) consecutive days, (c) had a
receiver, trustee or similar official appointed for it or for any substantial
part of its property, (d) made an assignment for the benefit of creditors,
(e) had an order for relief entered with respect to it by a court of competent
jurisdiction under any insolvency law, (f) been dissolved under applicable
corporate law, or (g) ceased all commercialization efforts with respect to the
Licensed IP and the Licensed Products. For purposes hereof, the term "insolvency
law" means any applicable bankruptcy, insolvency or other similar law now or
hereafter in effect.
 
e.  In the event of termination, all obligations for future payments by Licensee
shall cease. The provisions of Sections 2c., 9, 12b., 12c., 13 and 15 shall
survive termination of this Agreement for any reason.
 
11.  ENFORCEMENT AND DEFENSE OF LICENSED IP
 
a.  If, over the duration of this Agreement, either party discovers that any
right in the Licensed IP in the Field is or appears to be infringed by a third
party, such party shall notify the other party of such discovery in writing.
BASi shall have the first right to bring and control an enforcement action
against such third party for infringement. Licensee shall provide reasonable
assistance in connection with such enforcement action, for which Licensee shall
be reimbursed for its reasonable time and expense. In the event BASi has not
initiated an enforcement action for such infringement within sixty (60) days
after becoming aware of the infringement, then Licensee may initiate an
enforcement action on its own behalf by providing BASi with written notice
thereof. BASi shall provide reasonable assistance in connection with such
enforcement action, for which BASi shall be reimbursed for its reasonable time
and expense. Any settlement or monetary award relating to infringement within
the Field shall belong to Licensee and shall be deemed Net Sales for royalty
payment purposes.
 
b.  If, over the duration of this Agreement, any third party asserts a claim,
demand, action, suit or proceeding against BASi or Licensee alleging that any
Licensed Product infringes the intellectual property rights of such third party
(a "Third Party Claim"), then such party shall promptly notify the other party
thereof in writing specifying the facts, to the extent known, in reasonable
detail. The party that is subject to such Third Party Claim shall have the right
and responsibility, at its sole cost and expense, to defend and settle such
Third Party Claim. Notwithstanding the foregoing, if BASi is entitled to
indemnification pursuant to Section 12b.ii. in connection with a Third Party
Claim, Licensee shall have the right, at its sole cost and expense, to defend
and settle such Third Party Claim; provided that settlement of any such claim
shall be subject to written consent by BASi, which consent shall not be
unreasonably withheld. In the event that BASi is named as a defendant in any
Third Party Claim, Licensee shall file with the applicable court a motion (and
such other pleadings as deemed appropriate by Licensee) to have BASi removed as
a defendant in such Third Party Claim. In the event that the court denies such
motion and BASi is not removed as a defendant, then, at the request of BASi,
Licensee shall discontinue any alleged infringing activities, including selling
any Licensed Products that are the subject of such Third Party Claim, for so
long as BASi remains a defendant in such claim; provided, however, that (i) any
such request by BASi must be based on its reasonable determination that Licensee
would be unable to indemnify BASi with respect to its potential damages under
such Third Party Claim, and (ii) Licensee shall not be required to discontinue
any such activities if BASi has promoted or marketed the Licensed Products in
the Field without the prior written approval of Licensee. The parties shall
cooperate in the defense of any infringement claim.
 
-5-

--------------------------------------------------------------------------------


 
12.  INSURANCE, INDEMNIFICATION, AND EXPORT CONTROLS
 
a.  Licensee represents and warrants that, prior to offering any Licensed
Product for sale, Licensee shall have insurance at levels appropriate to the
industry.
 
b.  Without prejudice to any other right or remedy BASi may have under this
Agreement or otherwise, Licensee shall indemnify, defend, and hold harmless
BASi, its affiliates, and their respective directors, officers, employees, and
agents from and against all damages, losses, liabilities, costs, expenses,
claims, demands, suits, penalties and judgments as well as administrative and
judicial orders, including reasonable attorneys' fees and expenses
(collectively, "Losses"), incurred, assessed, or sustained by or against the
same with respect to, resulting from, or arising out of: (i) any breach of this
Agreement by Licensee; (ii) any action by a third party related to the
manufacture, use or commercialization by Licensee or a sublicensee of any
Licensed Product, including but not limited to actions of product liability and
actions for infringement of third party intellectual property rights (but
expressly excluding any infringement claims related to BASi's use of the
Licensed Patents and Know-How outside of the Field); and (iii) any negligence or
willful misconduct of Licensee in its performance under this Agreement.
 
c.  Without prejudice to any other right or remedy Licensee may have under this
Agreement or otherwise, BASi shall indemnify, defend, and hold harmless
Licensee, its affiliates, and their respective directors, officers, employees,
and agents from and against all Losses incurred, assessed, or sustained by or
against the same with respect to, resulting from, or arising out of: (i) any
breach of this Agreement by BASi; and (ii) any negligence or willful misconduct
of BASi in its performance under this Agreement.
 
d.  It is understood that Licensee is subject to United States laws and
regulations controlling the export of technical data, computer software,
laboratory prototypes, and other commodities (including the arms Export control
Act, as amended, and the Export Administration Action of 1979), and that
Licensee's obligations hereunder are contingent upon Licensee's compliance with
applicable United States export laws and regulations. The transfer of certain
technical data and commodities may require a license from the cognizant agent of
the United States Government and/or written assurances by Licensee that Licensee
shall not export data or commodities to certain foreign countries without prior
approval of such agency. Licensee shall obtain all necessary United States and
foreign country approvals or licenses required to fulfill its obligations
hereunder and with regard to the Licensed Products.
 
13.  CONFIDENTIALITY
 
a.  Each Party agrees to maintain secret and confidential all identifiable know
how, experience, data, results, materials, technical and commercial information
and analogous sensitive and proprietary information, including, without
limitation, the Licensed IP (except as otherwise permitted herein) (hereinafter
“Confidential Information”), obtained from the other pursuant to this Agreement
and in contemplation of it and all other information that it may acquire from
the other in the course of this Agreement and to disclose the same only to those
of its employees and permitted sublicensees to whom and to the extent that such
disclosure is reasonably necessary in using the Confidential Information as
permitted hereunder. Each party agrees not to use the other party's Confidential
Information except in exercising its rights and performing its obligations under
this Agreement. The terms and conditions of this Agreement shall be deemed the
Confidential Information of both parties. Licensee may disclose the existence of
this Agreement. Licensee may also disclose the terms and conditions of this
Agreement to any potential investor.
 
-6-

--------------------------------------------------------------------------------


 
b.  The forgoing obligations of Section 13.a above shall not apply to
Confidential Information that: (1) was in the recipient's possession before
receipt from discloser and not subject to any obligation restricting use or
disclosure; or (2) is or becomes a matter of general public knowledge through no
fault of the recipient; or (3) is received by the recipient on a
non-confidential basis from a third party that has the right to disclose the
information without restriction; or (4) is independently developed by the
recipient; or (5) must be disclosed under applicable laws or regulations or
court order, provided the recipient first gives the discloser notice and uses
all reasonable efforts to secure confidential protection of such Confidential
Information.
 
c.  Each party's employees and the employees of each party's affiliates shall be
permitted to use the other party’s Confidential Information exclusively for the
purposes of carrying out that party's obligations under this Agreement and,
subject to the terms and conditions of this Agreement, Licensee's sublicensees
shall be permitted to use that portion of the Confidential Information necessary
for the sublicensee to carry out its obligations under the sublicense agreement;
provided, however, that such use by a sublicensee must be consistent with the
confidentiality requirements of this Agreement.
 
14.  PUBLICITY Neither party shall release any press release regarding this
Agreement without the prior written consent of the other party.
 
15.  BASI'S WARRANTIES BASi represents and warrants that:
 
a.  BASi owns the Licensed Patents and has not granted to any person other than
Licensee a license, covenant not to sue or similar right with respect to the
Licensed Patents in the Field.
 
b.  No person has asserted a claim or initiated a lawsuit against BASi
challenging the ownership, validity or enforceability of any of the Licensed
Patents or alleging that BASi's use or practice of the Licensed Patents
infringes, violates or misappropriates the intellectual property rights of any
person, or seeking to enjoin or restrain such use or practice.
 
c.  BASi is a valid corporation existing under the laws of the State of the
State of Indiana; that it has the authority to enter into this Agreement; and
that it is not a party to any oral or written agreement or understanding with
any third party that is either inconsistent with or will conflict with BASi's
ability to fulfill its obligations under this Agreement.
 
d.      EXCEPT AS EXPRESSLY STATED HEREIN, BASI MAKES NO REPRESENTATIONS OR
WARRANTIES, EXPRESS OR IMPLIED, INCLUDING WITHOUT LIMITATION REPRESENTATIONS OR
WARRANTIES WITH REGARD TO MERCHANTABILITY, NON-INFRINGEMENT, OR FITNESS FOR A
PARTICULAR PURPOSE WITH REGARD TO ITS RIGHTS OR OBLIGATIONS OR THE LICENSED IP.
 
16.  LIMITATIONS In no event shall either party be liable for any special,
indirect, consequential, incidental, punitive, or exemplary damages, or for lost
profits, even if it has been advised of the possibility of such claim. This
Section 16 shall not apply with respect to a breach by either party of Section
13.
 
17.  NOTICE
 
a.  Any notice hereunder by either of the parties upon the other shall be in
writing and, subject to being changed by written notice, shall be directed to
the parties at the addresses specified above.
 
b.  Any notice may be sent by registered or certified mail, return receipt
requested, with all registry fees and postage prepaid, or telex or cable. If so
sent by registered or certified mail, the notice shall be effective as of the
time it was mailed. If sent by telex or cable, the notice shall be effective
when received.
 
-7-

--------------------------------------------------------------------------------


 
18.  FORCE MAJEURE No party to this Agreement, or sublicensee hereunder, shall
be considered to be in breach of its obligations hereunder if it shall fail to
fulfill the same for reasons arising wholly or principally from acts of God,
war, riot, civil commotion, tempest, flood, fire, strike, lock-out, or any other
circumstances beyond the control of the party or sublicensee, which would (but
for the provisions of this Section) be in default of its obligations.
 
19.  ASSIGNMENT This Agreement, any right or obligation of Licensee, and/or the
license granted herein, may not be assigned by Licensee without the prior
written consent of BASi.
 
20.  ASSIGNS, AND SUCCESSORS OF BASI This Agreement, the rights and obligations
of BASi, and the royalties and payments due BASi hereunder shall inure to the
benefit of the assigns and successors in interest of BASi.
 
21.  MARKING Licensee shall mark each Licensed Product, and promotional
materials therefor, with a legally sufficient notice identifying the patent(s)
covering the Licensed Product.
 
22.  GENERAL No waiver, negligence, relaxation, or delay by one party hereto in
enforcing any of the terms and conditions of this Agreement, or the granting of
time by one party to the other party, shall prejudice, affect, or restrict the
rights and powers of the one party. This Agreement represents the full and
complete agreement and understanding of the parties hereto, and supersedes and
cancels any previous agreements or understandings. This Agreement shall not
hereafter be changed or modified in any respect except by a written memorandum
embodying such changes or modifications, duly stated, signed by both parties
hereto, and bearing distinct reference to this Agreement.The headings to the
provisions of this Agreement are to facilitate reference only, and do not form a
part of this Agreement, and therefore shall not in any way affect the
interpretation of the provisions in this Agreement. If any provision of this
Agreement is held illegal, invalid, or unenforceable, the illegal, invalid, or
unenforceable provision shall be null and void and shall be deemed deleted from
this Agreement, and all the remaining provisions of this Agreement shall remain
in full force and effect. This Agreement shall be governed and construed
according to the laws of the state of Indiana, excluding its choice of law
provisions. All proceedings arising hereunder shall be exclusively brought and
exclusively maintained in state or federal courts located in Indiana, and the
parties consent to jurisdiction and venue therein and hereby waive any right to
object to jurisdiction or venue. This Agreement may be executed in one or more
counterparts, all of which shall be considered one and the same document as if
all parties had executed a single original document. This Agreement may be
executed by facsimile copy and each signature thereto shall be and constitute an
original signature, again as if all parties had executed a single original
document


IN WITNESS WHEREOF, the parties acknowledge that they have read, understand, and
agree to this Agreement.


PHLEBOTICS, INC.
BIOANALYTICAL SYSTEMS, INC.
 
By:        /s/ Peter T. Kissinger            
By:       /s/ R.M. Shepperd                
     Peter T. Kissinger, Authorized Representative    
Name:  R.M. Shepperd                
     
Title:    President & CEO                
   



-8-

--------------------------------------------------------------------------------

